       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 1 of 45                    FILED
                                                                                 2020 Sep-17 PM 10:12
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JEREMY CARTER,                               )
                                             )
      Plaintiff,                             )      Case No.: 2:18-cv-350-JEO
                                             )
v.                                           )
                                             )      JURY TRIAL REQUESTED
COMPANION LIFE INSURANCE                     )
COMPANY, HEALTH INSURANCE                    )
INNOVATIONS, INC.,                           )
ALLIED NATIONAL, INC., and                   )
MSGA GUARANTEED                              )
ASSOCIATION,                                 )
                                             )
      Defendants.                            )

                      SECOND AMENDED COMPLAINT


      1.     Plaintiff Jeremy Carter hereby files the following Amended Complaint

against Defendants Companion Life Insurance Company, Health Insurance

Innovations, Inc., Allied National, Inc. and Med-Sense Guaranteed Association, and

alleges as follows:

                                      Parties

      2.     Plaintiff Jeremy Carter (“Carter”) is an adult citizen of Shelby County,

Alabama.

      3.     Defendant    Companion      Life    Insurance    Company      (hereafter

“Companion Life”) is a business incorporated under the laws of South Carolina, with
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 2 of 45




its principal place of business in South Carolina, and transacting business in

Alabama.    Companion Life is an insurance company licensed to sell certain

insurance products in Alabama but, upon information and belief, it is not licensed to

sell health insurance.


      4.     Defendant Allied National, Inc. (hereafter “Allied”) is a business

incorporated under the laws of Missouri, with its principal place of business in

Kansas, and transacting business in Alabama.


      5.     Defendant Health Insurance Innovations, Inc. (hereafter “HII”) is a

business incorporated under the laws of Delaware, with its principal place of

business in Tampa, Florida, and transacting business in Alabama. Defendant Health

Insurance Innovations, Inc. (“HII”) is doing business as “HiiQuote.com”.


      6.     Defendant Med-Sense Guaranteed Association (hereafter “MSGA”) is

a business incorporated under the laws of Delaware, with its principal place of

business in Missouri, and transacting business in Alabama. MSGA purports to be

not-for-profit business incorporated in Illinois and transacting business in this state

and jurisdiction.


                         JURISDICTION AND VENUE


      7.     Jurisdiction. This Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. §1332. The Plaintiff, Jeremy Carter, is of diverse citizenship
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 3 of 45




from the Defendants and the matter in controversy exceeds the sum or value of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs. This

Court has supplemental subject matter jurisdiction over Plaintiff’s claims arising

under Alabama law because those claims arise from the same nucleus of operative

fact, i.e., the Defendants’ creation, marketing, and sale to Plaintiff of the insurance

policy at issue, and the subsequent administration of that policy.


      8.     Personal Jurisdiction.      The Court has personal jurisdiction over

Defendants because the creation, marketing, and sale of the insurance policy at issue,

and the processing of payments for such policy, were directed toward Alabama

residents, including Plaintiff, an Alabama resident, who was residing in this District

at the time of the events at issue. Defendants derive revenue from Alabama

residents, and sell their goods and services to Alabama residents, including Plaintiff.


      9.     Venue is appropriate under 28 U.S.C. § 1391 because a substantial part

of the events and omissions giving rise to this claim – the marketing to, and the sale

of, goods and services directed at Alabama resident, including the Plaintiff –

occurred in this District and because Plaintiff resides in this District.


                            FACTUAL ALLEGATIONS


                                     Background
         Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 4 of 45




         10.     Health insurance scams exist because there is an unmet need for

affordable coverage. Those that operate phony health plans market a low-priced,

comprehensive coverage option. Historically, scams have proliferated when

insurance premiums increase substantially.1


         11.     Unauthorized health insurance companies intentionally fail to comply

with state and federal law regarding insurance regulation; they collect premiums for

nonexistent health insurance.        Unauthorized health plans attract business by

undercutting competition with low prices and accepting enrollees without medical

underwriting, regardless of their past or present medical conditions. They do not

pay claims, and, ultimately, they leave patients with millions of dollars in medical

bills.


         12.     It is illegal in every state to operate an insurance company without a

license.       By not obtaining a license, unauthorized insurers are able to avoid

compliance with important consumer protections, including solvency standards that

ensure a company will be able to pay claims, safeguards for vulnerable populations




1 Health Insurance Scams: How Government Is Responding and What Further Steps Are Needed
The Commonwealth Fund, Task Force on the Future of Health Insurance, Health Policy Institute,
Georgetown University (August 2003).
https://www.commonwealthfund.org/sites/default/files/documents/___media_files_publications_
issue_brief_2003_aug_health_insurance_scams__how_government_is_responding_and_what_fu
rther_steps_are_needed_kofman_insurancescams_ib_665_pdf.pdf
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 5 of 45




(e.g., children with disabilities), states’ health coverage continuation and conversion

laws, and other consumer protections.


                     “Group” or “Association” Health Plans


      13.    Millions of Americans with private health insurance are covered

through group-purchasing arrangements such as associations and purchasing

coalitions that offer health coverage to employers, self-employed people, and, in

some cases, individual members. Most are private, typically involving an

association that either endorses, negotiates, or self-insures health coverage for

members.     Although many associations are independent, some are affiliated,

managed, or owned by insurers that set up associations as marketing vehicles to

benefit from less restrictive state laws where applicable.


      14.    Association health coverage has been especially popular with

individual consumers because of a presumption that large groups have more market

clout and negotiating power than small groups or individuals, a promise of better

rates and benefits, and, in some cases, a promise of more consumer protections than

are available in the individual market.


      15.    Association coverage for employers must comply with both state and

federal requirements.    Non-job-based association health insurance is regulated

primarily by states. Rate and form filings allow state regulators to evaluate whether
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 6 of 45




insurers are complying with state standards and to prevent potential problems before

noncompliant products are sold and before premium rates are increased

inappropriately.


      16.    Pursuant to Alabama Code § 27-14-8, association insurance issued by

an out of state entity is exempt from the requirements of filing forms for approval

by the Commissioner of Insurance. At the time of the events that form the basis of

this lawsuit, association coverage was also exempt from the filing of rates for review

by Alabama insurance regulators.         Additionally, there remains little to no

enforcement by Alabama of few minimum requirements on the books.


                       SHORT-TERM MEDICAL PLANS


      17.    Short-term medical insurance plans are designed to provide protection

when a person experiences a temporary gap in comprehensive coverage, such as

when transitioning between jobs.


      18.    Prior to health reform, insurers in the individual market had wide

latitude to deny coverage, charge an unaffordable premium, or limit benefits based

on a person’s medical history. As a consequence, individual market health insurance

routinely proved inadequate for consumers’ health and financial needs and was often

inaccessible to those with even minor health problems. The Affordable Care Act

(hereafter “ACA”) established numerous consumer protections designed to make it
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 7 of 45




easier for consumers in the individual market to access affordable, adequate health

insurance. The ACA requires insurers that sell individual health insurance to offer

coverage to all individuals regardless of health status, requires coverage of

preexisting conditions, and prohibits insurers from charging higher premiums based

on a person’s medical history or gender. It also includes limits on cost-sharing and

requires insurers to cover a minimum set of essential health benefits.


      19.    Short-term medical insurance plans, which predate the ACA, are not

considered to be individual health insurance under federal law and are exempt from

the ACA’s consumer protections. Consequently, short-term plans typically provide

coverage far skimpier than ACA-compliant policies: they may decline to cover

preexisting conditions, exclude essential health benefits, and impose dollar limits on

coverage. However, low premiums may make these policies attractive to healthy

consumers. And they are much more profitable for insurers than coverage that meets

federal consumer protections.


                                  The HII Model


      20.    HII describes itself as follows in its 2012 Form S-1 Registration

Statement with the Securities and Exchange Commission:


      “We are an industry leader in the sale of 12-month short term medical, or

      STM, insurance plans, an alternative to traditional Individual Major Medical,
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 8 of 45




      or IMM, plans. STM plans generally offer qualifying individuals comparable

      benefits for fixed short term durations at approximately half the cost of IMM

      plans, which provide lifetime renewable coverage.” (HII Form S-1 (SEC filed

      Dec. 20, 2012) p.15)


      21.   “We provide our members with easy access to health insurance

coverage at an affordable price. For qualifying individuals, our STM plans offer

benefits comparable to traditional IMM plans at approximately half the cost.” (HII

Form S-1, p.4)


      22.   HII is aware that its business model exists due to the availability of

regulatory loopholes in consumer protections. HII lays out the following in its 2012

Form S-1 Registration Statement with the Securities and Exchange Commission,

under the heading “Risks Relating to Our Business and Industry”:


      “Our STM plans are currently classified as “short-term limited duration” plans

      under Healthcare Reform. Accordingly, “short-term limited duration” plans

      are exempt under Healthcare Reform from the minimum MLR thresholds and

      “must-carry” preexisting conditions requirements, the requirements for the

      extension of dependent coverage, certain documentation, reporting and

      appeals process requirements and the prohibitions against excessive waiting

      periods, lifetime or annual limits, rescissions and more generally,
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 9 of 45




      discrimination against individuals and discrimination on the provision of

      health care. If our STM plans were no longer classified as short-term limited

      duration plans, or we were not able to take advantage of certain current

      exemptions for any other reason, our business could be negatively affected.”

      (HII Form S-1, p.15)


      23.    HII preys on those members of the population most vulnerable to the

promise of low-cost, major medical insurance coverage. HII unabashedly lays out

its façade and the groups of the potential exploited in its own words:


      “We focus on the large and underpenetrated segment of the U.S. population

      who are uninsured or underinsured, which includes individuals who are

      unable to afford traditional IMM premiums and underserved “gap

      populations” that require insurance due to changes caused by life events, such

      as new graduates, divorcees, early retirees, military discharges, the

      unemployed, part time and seasonal employees and temporary workers. Our

      target market consists of approximately 64 million Americans, including

      approximately 50 million Americans who were uninsured in 2010, according

      to the U.S. Census Bureau, and approximately 14 million nonelderly

      Americans who purchased individual health insurance plans in 2010,

      according to a 2010 Kaiser Family Foundation survey. As of September 30,
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 10 of 45




      2012, we had approximately 24,416 STM members. We expect the number of

      uninsured and underinsured to significantly increase due to the rising costs

      and burdensome underwriting requirements of traditional IMM plans and a

      decline in employer-sponsored health insurance programs.” (HII Form S-1,

      p.2)


      24.    HII’s target market listed above – those who “require insurance due to

changes caused by life events” are those individuals and families scrambling for a

solution in light of the terrifying prospect of being without medical insurance in the

United States.


      25.    The ACA then presented a boon of opportunity for HII. HII continues

in its 2012 S-1 about its business prospects:


      “According to a 2011 McKinsey survey, the implementation of Healthcare

      Reform will likely increase the number of Americans in the individual health

      insurance market from 14 million to more than 100 million starting in 2014.

      We believe this increase will be primarily driven by two key factors:

      employers dropping group coverage and an additional 45 million uninsured

      Americans entering the individual insurance market. The McKinsey survey

      estimates that approximately 30% of employers would “definitely” or

      “probably” drop employer-sponsored insurance starting in 2014. Assuming a
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 11 of 45




      30% drop in employer-sponsored insurance, approximately 50 million

      Americans would join the individual health insurance market starting in 2014.

      In addition, because Americans will face penalties if they are uninsured, we

      expect that a large number of the current uninsured population of 50 million

      will enter the individual health insurance market.” (HII Form S-1, p.2)


      26.     HII’s above calculation of millions of potential new customers comes

from two sources outside of the baseline underinsured:


      (a) Individual employees losing their health insurance provided by, or

            obtained through, their employer, in which case such insurance was major

            medical insurance, met ACA minimums, and was likely obtained by the

            employee through an employer-sponsored “group plan.” In this case, the

            lamentable loss of coverage for millions will push them into the private

            consumer arena where HII may exploit employees’ familiarity with terms

            like “group” insurance, and where HII may “aggressively pursue

            opportunities to help consumers identify our STM products as the right

            choice for healthcare” (HII Form S-1, p.3)


      (b) “In addition, because Americans will face penalties if they are uninsured,

            we expect that a large number of the current uninsured population of 50

            million will enter the individual health insurance market.” HII mentions
Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 12 of 45




    these hapless potential marks, who it may be inferred are scared of

    federally imposed penalties for not having insurance, as potential

    customers – even though the very next paragraph describes how HII has

    an opportunity to increase market share because they don’t have to deal

    with all those stuffy rules like real insurance does: “For example, the

    minimum MLR thresholds require that IMM carriers use 80% of all

    premiums collected to pay claims. (HII 2012 Form S-1, p.2).            The

    opportunities present due to low overhead exist precisely because HII

    does not offer plans which satisfy ACA requirements, and therefore HII

    can do nothing for those individuals fearing penalty for being uninsured.


      27.    HII states the following about educating its customer base:


“Our business may not grow if individuals are not informed about the

availability and accessibility of affordable health insurance. Numerous health

insurance plans and products are available to individuals in any given market.

Most of these plans and products vary by price, benefits and other policy

features.   Health insurance terminology and provisions are often

confusing and difficult to understand. As a result, researching, selecting

and purchasing health insurance can be a complex process. We believe that

this complexity has contributed to a perception held by many individuals that
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 13 of 45




      individual health insurance is prohibitively expensive and difficult to obtain.

      If individuals are not informed about the availability and accessibility of

      affordable health insurance, our business may not grow and our results of

      operations and financial condition would be harmed.” (HII Form S-1, p.20)


      28.   HII’s focus on an “under-penetrated segment” who are “unable to

afford traditional IMM premiums” is due to more calculations on human frailty:

“Based on these figures, we estimate that a sizable portion of the uninsured

population chooses not to purchase insurance primarily due to its high cost.” (HII

Form S-1, p.2)


      29.   HII exploits the opportunity to teach customers an aggressive lesson

about short-term medical insurance: “We provide our members with easy access to

health insurance coverage at an affordable price. For qualifying individuals, our

STM plans offer benefits comparable to traditional IMM plans at approximately half

the cost.” (HII Form S-1, p.4). The unamusing reality is that STM and MMI plans

are as comparable as apples and oranges.


      30.   HII also “expects the number of uninsured and underinsured to

significantly increase due to the rising costs and burdensome underwriting

requirements of traditional IMM plans…” (HII Form S-1, p.2). Here, HII identifies

another source of potential customers – people who did or do have insurance, but
         Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 14 of 45




who were or are no longer able to afford it. These individuals, almost certainly also

at a vulnerable time in life, are prime targets for a contrived fleecing once HII’s

offers the security blanket of a policy that offers comparable coverage for half the

price.


                      The HII / MSGA / Carrier Relationship


         31.   MSGA is an integral part of the concerted scheme. MSGA is the

conduit through which the entire operation functions.


         32.   Our ability to offer our services and operate our business is therefore

dependent on maintaining our relationships with third party partners, particularly

MedSense…” (HII Form S-1, p.15).


         33.   The above statement exposes the crucial point that HII and Med-Sense

co-exist. They use each other, and the joint dynamic as a way to create a product

that avoids regulation.


         34.   “We depend on a number of third-party relationships to enhance our

business. For instance, state regulations may require that individuals enroll in group

programs or associations in order to access certain insurance products, benefits and

services. We have entered into relationships with such associations in order to

provide individuals access to our products. For example, we have an agreement with

Med-Sense Guaranteed Association or Med-Sense, a nonprofit association that
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 15 of 45




provides membership benefits to individuals and gives members access to certain of

our products. Under the agreement, we primarily market membership in the

association and collect certain fees and dues on its behalf. In return, we have sole

access to its membership list, and Med-Sense exclusively endorses the insurance

products that we offer.” (HII Form S-1, p.16).


      35.    HII’s misstatement of reality shows the nature of this conspiracy –

using the phrase, “state regulations may require that individuals enroll in group

programs” to describe the reality that group insurance products may avoid state

regulation if they meet the specific criteria, and that HII and MSGA created

insurance products which fit into that criteria for the sole purpose of avoiding state

regulations, is disturbing. Neither Alabama nor any other state is pushing group

association memberships. HII’s Form S-1 is replete with statements about how

their business model is profitable because they don’t have to deal with state or

federal regulations. (HII Form S-1).


      36.    MSGA is the vessel through which the HII scheme functions. “For the

month of September 2012, approximately 81.7% of our business was derived from

individuals who became members of MedSense.” (HII Form S-1, p.16).


      37.    HII would crumble if its shield from regulation and oversight were to

fall. “While we believe we could replace MedSense with other group programs or
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 16 of 45




associations, there can be no assurance we could find such a replacement on a timely

basis or at all. If we were to lose our relationship with MedSense and were unable

to find another group program or association on a timely basis or at all, this would

have a material adverse effect on our business.” (HII Form S-1, p.16).


       38.    Under an agreement between MSGA and HII, HII exclusively

markets and administers MSGA memberships and collects fees and dues on

behalf of MSGA.


       39.    “In consideration of the covenants contained herein; and other good and

valuable consideration, the sufficiency of which is hereby acknowledged,

Association hereby authorizes Company and Company hereby agrees to accept

exclusive authorization by Association to procure new members for Association and

to market the benefits and products of the Association. Further, the Association

authorizes Company and Company hereby agrees to accept authorization by

Association to collect and remit, or provide for the collection and remittance of, dues

owing by Association members to Association.”2




2 MARKETING/BILLING AGREEMENT between MedSense Guaranteed Association and Health Insurance
Innovations, Exhibit 10.13. to HII’s 2012 Form S-1
https://www.sec.gov/Archives/edgar/data/1561387/000095010312006865/dp34690_s1.htm
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 17 of 45




      40.    HII is the exclusive mode and method through which MSGA procures

new members and markets the MSGA. MSGA is the integral part of HII’s product,

without which HII could not function.


      41.    Companion Life is aware of the scheme and accepts the benefit of such.

“We design and structure insurance products on behalf of insurance carriers.”


      42.    HII admittedly is not licensed to sell insurance and is aware of its

requirement to be licensed by a state to sell insurance.


      43.    HII sells its products through a network of sales agents it calls

“Distributors.” HII provides these Distributors “selling tools” (Form S-1, p.4) and

provides “health insurance plan information in the scripts used by our customer call


center partners.” (Form S-1, p.21) HII even has a compliance program where it

scores calls based on script adherence. (Form S-1, p.5)


      44.    The sales agents or “Distributors” are well-paid for their malfeasance,

offering advance commissions to “independent brokers”, all of which is almost

unheard of in the industry:


“Our Distributors. At a time when commission rates on many health insurance

products, including traditional IMM plans, are declining, we provide our distributors

with specialized, highly sought-after product offerings and a compensation structure
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 18 of 45




characterized by attractive commission rates and advance payments.” (HII Form S-

1, p.3-5).


       45.   Defendants advertise on the internet at www.hiiquote.com.          Upon

information and belief, a substantial majority of HII’s targeted consumers are

obtained through internet marketing, specifically targeting those consumers

searching for terms such as “Blue Cross Blue Shield,” a true major medical

insurance plan, and using agents to market and sell their products.


       46.   Defendants entered into an agreement and arrangement among and

between one another, wherein Defendants would market the MSGA/HII/Companion

“group” medical insurance policies to the buying public.


       47.   That had the plaintiff known and fully understood how his monthly

payment was allocated, he would have bought another policy and would not have

purchased this one.


       48.   HII entered into an Agency Agreement with Companion Life whereby

HII served as the agency for the marketing, production, underwriting, servicing, and

administration of the short-term medical insurance policy at issue in this matter.


       49.   Under an agreement among and between Companion Life,

Med-Sense and HII, HII secures underwriting by Companion Life for MSGA
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 19 of 45




group health insurance plans, issued to MSGA, and collects fees and dues on

behalf of Companion Life and MSGA.


      50.    Allied acted as a third-party administrator handling claims submitted

under the insurance underwritten by Companion Life. That is, pursuant to a third-

party administrator agreement, Allied acted on behalf of Companion Life with

respect to the handling of claims made under the short-term medical insurance policy

business at issue in this matter.


      51.    At all relevant times, each and every Defendant was acting as an agent

and/or employee of each of the other Defendants and was acting within the course

and scope of said agency and/or employment with the full knowledge and consent

of each of the other Defendants. Carter is informed and believes that each of the acts

and/or omissions complained of herein was made known to, and ratified by, each of

the other Defendants.


      52.    Defendant MSGA was formed for the improper purpose of selling

health insurance nationally to the insurance buying public. The health insurance

sold by MSGA and its agents is purposefully bundled with other purported

“benefits,” such as travel discounts or pre-paid legal services, to obfuscate the

MSGA’s actual purpose of selling health insurance under the auspices of a “group

association” or “group benefit,” thus fostering a belief in consumers that the MSGA
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 20 of 45




coverage is “group” coverage with benefits and protections similar to job-based

group insurance. These types of associations must be organized for a specific

purpose other than to sell health insurance in order to qualify as bona fide group

insurance.      When coverage is sold through national associations, almost no

consumer protections apply.


        53.     Consumers to whom Defendants market are deceptively upsold on non-

insurance products, such as memberships in MSGA’s “discount” plans. See State of

Alaska Department of Commerce, Community & Economic Development, The

Division of Insurance Cautions Alaskans that Short-Term Health Insurance Is Not

ACA Compliant (Dec. 15, 2015) (“Health Insurance Innovations (HII) is an entity

registered in Florida that is contacting consumers by telephone. The Division of

Insurance records reflect that HII and agents known to be selling its products are not

licensed in Alaska to sell insurance; their sales activities are in violation of Alaska

licensing insurance statutes. The review by the Division of Insurance also noted that

consumers purchasing products from HII were unknowingly purchasing

membership in a non-insurance discount program called the MSGA Guaranteed

Association.”3


3
 See HII Form S-1 (SEC filed Dec. 20, 2012) (“[W]e have an agreement with … Med-Sense, a non-
profit association that provides membership benefits to individuals and gives members access to
certain of our products. Under the agreement, we primarily market membership in the association
and collect certain fees and dues on its behalf. In return, we have sole access to its membership list,
and Med-Sense exclusively endorses the insurance products that we offer.”)
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 21 of 45




       54.    The Defendants operate by issuing, causing to issue, maintaining and/or

facilitating purported “Group Policies” in the name of MSGA that supposedly allow

affordable, quality health insurance. This/these “Group” policies were created for

the purpose of selling medical insurance policies which are not subject to regulation.


       55.    In other words, implicit in the formation and operation of MSGA is its

purpose of being the legal entity which facilitates the issuance of a “Group” policy

of health insurance.


       56.    Thereafter, MSGA, by and through the other Defendants, sells

memberships so that it can sell to an unknowing and unwitting public sham health

insurance in the guise of “major medical” coverage, all the while disguising, among

other things: (a) the full and true nature of the relationship between the Defendants;

(b) that MSGA is not an association formed in good faith for purposes other than

procuring insurance, (c) that MSGA is acting in the interests of itself and its Co-

Defendants rather than its “members”; (d) to charge undisclosed premiums,

association fees, membership dues, administrative and processing fees, and provide

kickbacks among each other.




(https://www.sec.gov/Archives/edgar/data/1561387/000095010312006865/dp34690_s1.htm).
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 22 of 45




      57.    MSGA’s membership consists of insurance consumers who are

seeking, and who believe they are buying, real, beneficial, individual health

insurance. Defendants’ targeted consumers were not previous members of the

MSGA, but instead automatically became members of MSGA when they purchased

the health insurance at issue herein.


      58.    Defendants, in conspiracy and conjunction with each other,

intentionally played upon the vulnerabilities of people who either could not

qualify for or could not afford traditional health insurance coverage by falsely

representing the MSGA/Companion Life policies as a low-cost way to obtain

such coverage. The deception arises from MSGA’s affiliation with the product.

Health insurance policies offered by associations are perceived by the public to

be bona fide health insurance, much like the kind of real health insurance offered

by employers.        Defendants intended to create a false impression of the

Companion Life/MSGA/HII plan by calling it “group” insurance.


      59.    As referenced in the Form S-1, these are not arms-length business

transactions, but are an intricate web, purposely spun to ensnare the Plaintiff and

other individuals.


      60.    “In March 2008, we entered into a relationship with MedSense

Guaranteed Association, or MedSense, a nonprofit Association that provides
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 23 of 45




membership benefits to individuals and gives members access to certain of our

products. Michael D. Hershberger, our Chief Financial Officer and one of our

director nominees, was president of MedSense until October 2011, when he resigned

as president and joined us as one of our officers.”


                                 The HII Method


      61.    Defendants sell their policies through an agent using their touted

“cloud-based platform” (Form-S-1), whereby applicants can get an instant

underwriting decision without any paperwork. Like Plaintiff Carter, the sales

agent uses a script or set of sales guidelines to draw comparisons for the

consumer between STM and MMI, all the while not disclosing basic coverage

information.


      62.    The Distributors take payment for policies over the phone through

instant ACH or credit card debits. This is all done prior to the customer ever

reading any policy documents or even seeing the application. Once payment is

processed,


      63.    Defendants avoid regulations in Alabama and requiring premiums

be detailed in policy documents.


      64.    In this way, the allocation of fees between insurance and MSGA is

veiled. Consumers such as Plaintiff, who only want insurance, won’t see the
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 24 of 45




split between the two, and will not be placed on notice that they are paying for

something they don’t want. More to the point, and most disturbing of all, the

concealment of the allocation of fees is done because the presence of such a

built-in cost – almost half of the total – would cause a consumer to ask questions,

and it would have caused Mr. Carter to ask questions about the nature of the

insurance plan. Concealing the fee split is a way for the Defendants to conceal

their fraud.


      65.      HII offers a 10 calendar day cancellation period, but by its own

policy documents, informs the consumer that policy documents will be mailed

in 7-10 business days. This targeted marketing at unsavvy, online consumers

allows agents to spin the benefits of the policy as is convenient, have customers

answer only a few questions for “approval” before the agent charges the first

premium, all without the consumer being aware of exactly what is it they are

purchasing.


      66.      Although all insurance carriers must first have their contracts and plans

of business approved in writing by the Commissioner of the Department of Insurance

of Alabama, none of the Defendants herein have complied with such requirements,

with regard to this or any other policy.


         All Defendants are aware of the ruse – everybody gets paid
        Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 25 of 45




        67.   “We design and structure insurance products on behalf of insurance

carrier companies, market them to individuals through our large network of

distributors…”


        68.   Companion Life is aware of the scheme, and indeed participated in its

creation and/or maintenance, to defraud and participates due to the windfall profits

obtained. As outlined in HII’s Form S-1, the business model has an incredible profit

margin as compared to “traditional” medical insurance.


        69.   “In the ordinary course of operating our business, we have received

complaints that the information we provided was not accurate or was misleading.

Although in the past we have resolved these complaints without significant financial

cost, we cannot guarantee that we will be able to do so in the future.” (Form S-1,

p.21)


        70.   Companion Life understands that HII will garner it the choicest

uninsured


        71.   Defendants regularly communicated with one another regarding

performance and marketing strategies, designing, coordinating, monitoring and

sharing marketing scripts, plans, techniques, and designs; and, in the case of HII and

MSGA, exclusively marketing each other’s products to potential customers.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 26 of 45




      72.    Companion Life, MSGA and Allied participate in the creation of

content of their agents’ sales techniques, scripts, and advertising, all with the purpose

of selling an inferior product in a fraudulent manner. At the time coverage issued,

these entities knew they were selling an inferior product of little to no value and were

being unjustly enriched, and at the same time had an intent to deceive and not honor

the obligations under the policy, or those obligations as stated by the agent.


      73.    A key aspect of the “Distributor’s” (agent’s) sales technique, script, and

advertising, is promoting the illusion to the consumer, as it was done to Plaintiff

Carter, that he is calling a Broker – an independent agent offering some type of

choice among choices. Part of the way this inferior product is sold in a fraudulent

manner is allowing the consumer to believe, as Carter believed, that the

HII/Defendants’ agent was finding him options, not directing him to one option.


      74.    Defendants knew (or reasonably should have known) that their agents

were violating the law on their behalf, and failed to take effective steps within their

power to force the agents to cease that conduct.


      75.    The policies marketed and sold by Defendants contain a host of

exceptions to coverage that are not articulated to consumers prior to or during the

application process. Indeed, their online promotional materials and telephone agents
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 27 of 45




made representations to applicants, including Carter specifically, that coverage is

much more expansive than it really is.


      76.    Companion Life has a long-standing relationship with HII. Companion

Life knew at the time coverage was issued to Carter that it intended that it would not

pay him benefits regardless of a claim’s validity.


      77.    Upon information and belief, HII received significant commissions,

fees, and/or other compensation, both directly and indirectly, in connection with the

enrollment of Plaintiff Carter and numerous others in MSGA.


      78.    Upon information and belief, HII received significant commissions,

fees, and/or other compensation, both directly and indirectly, in connection with the

placement of Plaintiff Carter and numerous others with the HII/Companion Life

short-term medical insurance policy associated with MSGA.


      79.    Upon information and belief, MSGA received significant commissions,

fees, and/or other compensation, both directly and indirectly, as a result of the sale

of placement of Plaintiff Carter and numerous others with the HII/Companion Life

short-term medical insurance policy associated with MSGA.


      80.    Upon information and belief, all Defendants received significant

commissions, fees, and/or other compensation, and/or materially benefitted, both

directly and indirectly, as a result of the sale of placement of Plaintiff Carter and
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 28 of 45




numerous others with the HII/Companion Life short-term medical insurance policy

associated with MSGA.


                        Vicarious Liability of Defendants


      81.    Defendants exercised these rights during the course of their relationship

with each and every Co-defendant.


      82.    Defendants market the products and services of each and every other

Defendant.


      83.    As agents of one another, each and every defendant is directly

responsible for the actions of every other Defendant.


      84.    Each and every Defendant also ratified the actions of every other

defendant by knowingly accepting the benefits of each Defendant’s activities by

accepting applications and customers from each other, specifically as to the

application and subsequent ensnaring of Carter as a new customer.


      85.    Through this ratification, each and every Defendant is vicariously liable

for the actions of each and every Co-defendant.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 29 of 45




                      FACTS RELATING TO PLAINTIFF


      86.    On March 4, 2016, Carter performed a Google search of “Blue Cross

Blue Shield,” and one of the results directed Carter to HII/Defendants’

website/telephone number.


      87.    Carter thereafter called HII/Defendants to inquire about purchasing an

individual health insurance policy.


      88.    In the course of Carter’s discussion with the HII/Defendants’ agent,

Carter stated that he was seeking to obtain an individual health policy to cover his

medical needs and told the agent that he had searched “Blue Cross Blue Shield

Alabama” on Google and found the information which led him to call HII

Defendants (or an HII agent and/or an agent of another party Defendant).


      89.    During the telephone call on March 4, 2016, Defendants, by and

through an HII agent and/or an agent of another party Defendant, induced Carter

to purchase the MSGA/Companion Life policy with misleading words and

phrases, including the promise that the policy pays benefits like a “major medical

insurance plan....”


      90.    The HII/Defendants’ agent informed Carter that HII could find a health

insurance policy for Carter that would satisfy his medical needs.        The agent

ultimately indicated that a health insurance policy underwritten by Companion Life
       Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 30 of 45




was available to satisfy Carter’s medical insurance needs. The HII/Defendants’

agent informed Carter that the Policy covered everything “except pregnancy and

rehab.”


       91.   Carter justifiably and reasonably relied on the agent’s oral

representations.


       92.   Carter was assured by the HII/Defendants’ agent that he qualified for

the Companion Life medical insurance policy, which included up to $1,000,000 in

coverage with a $2,500 deductible.


       93.   During this phone call, Carter was instructed to provide answers to a

series of questions asked by the representative on the call. Carter did not have any

application or underwriting documents or screens available to him to read himself

during this process.


       94.   Carter answered all of the questions that he was asked by the

HII/Defendants’ agent honestly, completely, and to the best of his knowledge and

ability.


       95.   Carter was not provided with a physical or electronic version of an

insurance application to review or sign.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 31 of 45




      96.    Carter was not provided with a physical or electronic version of an

application to review or sign, either for the Companion Life Policy, or for the MSGA

membership.


      97.    HII/Defendants’ agent assured Carter that he qualified for the

MSGA/Companion Life medical insurance policy.                  At some point, the

HII/Defendants’ agent completed and submitted, on behalf of Carter, an

“application” for health insurance coverage for the Companion Life policy and an

“application” for MSGA membership.


      98.    HII/Defendants’ agent stated to Carter that his MSGA Group insurance

policy would include extra benefits, such as discounts on travel and health services.

Carter specifically stated that he was not interested in those services, only that he

was calling for purposes of obtaining health insurance.


      99.    HII/Defendants’ agent then quoted Carter a monthly premium payment

in the amount of $277.34. HII/Defendants’ agent did not tell Carter that only

$102.34 went to the monthly health insurance premium, and that the majority of his

payment ($175.00) went toward membership/service fees that Carter was not

interested in, specifically stated that he was not interested in, and was not aware were

packaged in the guise of a medical insurance policy.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 32 of 45




       100. The HII/Defendants’ agent processed Carter’s first payment

immediately over the telephone. At this time, Carter was relying on the statements

made by the agent pertaining to coverage and had not seen the policy documents or

any application.


       101. At that time, Carter was under the impression that all premium went to

health insurance premium.


       102. Thereafter, Carter became insured under a medical insurance policy

issued by Companion Life to MSGA and administered by HII and/or Allied.


       103. Carter was never delivered a copy of the insurance policy or of any

application.


       104. In the spring/summer of 2016, Carter spent time at Shelby Baptist

Medical Center for health issues. Carter underwent certain treatment and procedures

as a result of these issues.


       105. Bills for the hospitalization, care, and treatment associated with

Carter’s medical issues/treatment in the spring/summer 2016 were submitted to

Defendants for claim payment.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 33 of 45




      106. During the year 2017, Carter was made aware that all charges submitted

to Defendants by all providers had been denied, and that all medical bills incurred

during the term of his policy had been sent to collections.


      107. Carter attempted numerous times to contact Defendants by calling

telephone numbers listed on his insurance cards, to no avail. Each time he would

call, he was faced with long hold times, transfers, disconnections and other elusive

behavior designed to frustrate customers and elude the Defendants’ obligations.


      108. Defendants’ actions in this regard are not random or isolated, but rather

are a part of a pattern and practice by Defendants of communicating to potential and

current policyholders that policies will meet their needs, then denying most, if not

all, claims on the basis of pre-existing conditions or other grounds, and making any

challenge of such denial untenable.


      109. Defendants agreed to, and participated in, a scheme, pattern, and

practice to systematically deny and/or delay payment of claims made for benefits

under Carter’s policy and under the policies of others.


      110. The scheme, pattern, and practice to deny and delay claims, like

Carter’s claims, included, but was not limited to: (a) making it difficult for

consumers to determine which entity or which person within which entity was

responsible for responding to or answering questions about claims; (b) routinely
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 34 of 45




denying claims by misapplication of the pre-existing condition limitation. These

practices were employed by Defendants with the intended purpose of denying claims

and benefit payments.


      111. Defendants further engaged in a scheme, pattern, and practice to sell as

many Companion Life/HII/MSGA policies as possible, and then improperly employ

reverse underwriting tactics and sham investigations, both themselves, and by and

through Allied, designed to deny most, if not all, claims on the basis of pre-existing

conditions or other grounds.


      112. Defendants further engaged in a scheme, pattern, and practice to sell as

many Companion Life/HII/MSGA policies as possible for the purpose of enriching

themselves by wrapping membership fees, dues, and other hidden self-serving costs

into the amount of the premiums both quoted to, and paid by, Plaintiff and others.


      113. Defendants had no arguable or legitimate basis to deny Carter’s claims.

Defendants’ denial of Carter’s claim was made in violation of his insurance contract

and in bad faith.


      114. Defendants knowingly defrauded Carter by selling him, and causing to

be sold to him, a proverbial “bill of goods.”


      115. Defendants preyed on Plaintiff and others seeking medical insurance,

by and through the actions of each other Defendant and their agents.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 35 of 45




       116. Carter was a victim of these improper practices and has been financially

damaged thereby. Additionally, Defendants’ conduct caused Carter to suffer mental

anguish and emotional distress.

                         COUNT I – CIVIL CONSPIRACY
                            (Against All Defendants)

       117. Carter adopts and incorporates by reference each preceding paragraph

as if set forth fully at length herein.


       118. Defendants have engaged in an unlawful conspiracy to commit fraud

and misrepresentation by participating in the creation of content of their agents’ sales

techniques, scripts, and advertising, all with the purpose of selling an inferior

product in a fraudulent manner. At the time coverage issued, these entities knew

they were selling an inferior product of little to no value and were being unjustly

enriched, and at the same time had an intent to deceive and not honor the obligations

under the policy, or those obligations as stated by the agent.


       119. Defendants have engaged in an unlawful conspiracy to commit fraud

and misrepresentation, by and/or through agents, by:


            a. Falsely representing to consumers that the Policy covered “everything

                except pregnancy and rehab.”
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 36 of 45




           b. Failing to disclose to consumers a host of exceptions to coverage and

              the existence of exclusions for pre-existing conditions.


           c. Intending at the time of the sale of the Policy to consumers that no

              benefits would ever be paid under the Policy, regardless of the validity

              of claims.


      120. Defendants, by and/or through an agent, did:


           a. Falsely represent to Carter that the Policy covered “everything except

              pregnancy and rehab.”


           b. Fail to disclose to Carter a host of exceptions to coverage and the

              existence of exclusions for pre-existing conditions.


           c. Intend at the time of the sale of the Policy to Carter that no benefits

              would ever be paid under the Policy, regardless of the validity of

              Carter’s claims.


      121. Defendants combined and joined in a concerted effort to formulate a

fraudulent and deceitful scheme as set out herein.


      122. As set out herein, Defendants agreed and worked together to knowingly

misrepresent information to Carter and others.         Acts of coconspirators are
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 37 of 45




attributable to each other. Defendants agreed and acted together to engage in

unlawful conduct that injured Carter.


       123. At all times mentioned herein, Defendants intentionally, knowingly,

and voluntarily participated in a common scheme (“common scheme”) pursuant to

an agreement whereby Defendants, acting in concert, furthered said agreement by

Defendants’ committing tortious acts, as set forth the Counts enumerated herein and

incorporated by this reference. Defendants intentionally, knowingly, and voluntarily

agreed to commit overt acts furtherance of the conspiracy.


                     COUNT II – BREACH OF CONTRACT

                              (Against Companion Life)

       124. Carter adopts and incorporates by reference each preceding paragraph

as if set forth fully at length herein.


       125. The medical treatment Carter received is covered under the policy

of insurance and claims made by the providers of Carter’s treatment should have

been paid.


       126. By denying coverage for Carter’s loss, Companion Life breached the

terms of the policy of insurance.


       127. As described herein, Companion Life breached the policy of insurance

at issue by failing to pay benefits due under the policy.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 38 of 45




       128. Companion Life did not mail or deliver to Carter within a reasonable

time a copy of the policy or other required policy documents as mandated by

Alabama Code § 27-14-19. As a result of that failure, Plaintiff was prejudiced. As

such, Companion Life should be estopped from asserting any coverage exclusions.


       129. As a result of Companion Life’ breach of contract, Carter suffered

damages as enumerated herein and is entitled to any and all available compensatory

and punitive damages.


                              COUNT III – BAD FAITH

                              (Against Companion Life)

       130. Carter adopts and incorporates by reference each preceding paragraph

as if set forth fully at length herein.


       131. An insurance contract existed between Companion Life and Carter.


       132. Carter, both individually and through his providers, made claims

covered under the policy and Companion Life was obligated to pay such claims.


       133. Companion Life intentionally refused to pay said claims.


       134. Companion Life had no reasonably legitimate or arguable reason to

refuse to pay the claim at the time the claim was denied.
         Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 39 of 45




         135. Companion Life had actual knowledge that there was no reasonably

legitimate, arguable or debatable reason, or it intentionally or recklessly failed to

determine whether there was a legitimate or arguable reason to refuse to pay the

claim.


         136. Companion Life broke the obligation of good faith and faith dealing by

denying and failing to pay the claims made by Carter/Carter’s medical providers

under the applicable insurance policy.


         137. Companion Life did not mail or deliver to Carter within a reasonable

time a copy of the policy or other required policy documents as mandated by

Alabama Code § 27-14-19. As a result of that failure, Plaintiff was prejudiced. As

such, Companion Life should be estopped from asserting any coverage exclusions.


         138. In addition to the contractual damages suffered by Carter, he also

suffered emotional distress and economic loss.


         139. As a result of Companion Life’s bad faith refusal to pay benefits, Carter

is entitled to any and all available compensatory damages, punitive damages,

penalties, fees, and other relief available.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 40 of 45




                COUNT IV – FRAUD / MISREPRESENTATION
                         (Against All Defendants)

       140. Carter adopts and incorporates by reference each preceding paragraph

as if set forth fully at length herein.


       141. During a telephone call on March 4, 2016, Defendants, by and/or

through an agent, falsely represented to Carter that the Policy covered “everything

except pregnancy and rehab.”


       142. Defendants, by and/or through an agent, failed to disclose to Carter a

host of exceptions to coverage and the existence of exclusions for pre-existing

conditions.


       143. Defendants, separately and severally, or by and/or through an agent,

intended at the time of the sale of the Policy to Carter that no benefits would ever be

paid under the Policy, regardless of the validity of Carter’s claims.


       144. A host of exceptions to coverage, and the existence of exclusions for

pre-existing conditions, were not articulated to Carter prior to, or during, the

application process.


       145. Defendants misrepresented material facts as set forth above in the

during the course of his coverage and during the course of claims related to the

subject insurance.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 41 of 45




       146. Defendants made several affirmative misrepresentations of fact to

Carter, which Carter relied upon to his detriment and has been damaged as a result

thereof.


       147. Defendants intended by their misrepresentations to deprive Carter

of his rights and monies to which he should be entitled.


       148. In justifiable reliance on Defendants’ misrepresentations and

concealments of material fact as set forth above, Carter did purchase, maintain, and

renew the subject insurance and suffered damages as a result thereof.


       149. As a result of Defendants’ fraud, Carter suffered damages and is

entitled to any and all available compensatory damages, punitive damages, and any

forms of relief available.


  COUNT V – PROMISSORY FRAUD / FRAUD IN THE INDUCEMENT
                   (Against All Defendants)

       150. Carter adopts and incorporates by reference each preceding paragraph

as if set forth fully at length herein.


       151. Defendants intended by its misrepresentations to induce Carter to

purchase, maintain, and/or renew the subject insurance, specifically, but not

exclusively, by those misrepresentations as set out in Paragraphs 82-100 and those

concealments as set out in Paragraphs 113-146 and otherwise enumerated herein.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 42 of 45




      152. Defendants harbored a present intent upon selling the Policy and/or

entering into its agreement with Carter not to perform its contractual obligations

thereunder.


      153. At the time coverage issued to Carter, Defendants had an intent to

deceive and not honor the obligations under the policy, or those obligations as stated

by their agent.


      154. At the time coverage issued to Carter, these entities knew they were

selling an inferior product of little to no value and were being unjustly enriched, and

at the same time had an intent to deceive and not honor the obligations under the

policy, or those obligations as stated by the agent.


      155.    At the time coverage issued, Defendants knew and intended that no

benefits would ever be paid to Carter under the Policy, regardless of the validity of

his claim.


      156. Defendants suppressed and concealed the material fact that it would

engage in sham benefit evaluations and investigations and reviews in order to

concoct a basis to deny Carter benefits.


      157. In justifiable reliance on Defendants’ misrepresentations and

concealments of material fact as set forth above, Carter did purchase, maintain, and

renew the subject insurance and suffered damages as a result thereof.
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 43 of 45




              COUNT VI - NEGLIGENT MISREPRESENTATION
                          (Against All Defendants)


       158. Carter adopts and incorporates by reference each preceding paragraph

as if set forth fully at length herein.


       159. Defendants negligently misrepresented, concealed, and/or failed to

fully disclose material facts as set forth above in the sale of the subject insurance to

Carter, specifically, but not exclusively, those misrepresentations as set out in

Paragraphs 82-100 and those concealments as set out in Paragraphs 113-146 and

otherwise enumerated herein.


       160. In      justifiable     reliance   on   Defendants’    misrepresentations,

concealments, or failure to fully disclose material fact as set forth above, Carter

purchased and maintained the subject insurance and suffered damages as a result

thereof.


                     COUNT VII – UNJUST ENRICHMENT
                                  (Against All Defendants)

       161. This Count is pleaded in the alternative to COUNT II and COUNT III

or herein based on the existence of a contract. Carter adopts and incorporates the

allegations of the preceding paragraphs as if fully set out hereafter, excluding those
      Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 44 of 45




allegations pleaded under COUNT II and COUNT III or herein based on the

existence of a contract.


      162. Defendants, and/or by and through their agents, as delineated herein,

made, issued, or caused to be made, or issued, written and/or oral statements

misrepresenting or making misleading incomplete comparisons as to the terms,

conditions or benefits contained in the MSGA/HII/Companion policy for the

purpose of attempting to induce, intending to induce, and, in fact, inducing Carter to

retain the insurance policy.


      163. Defendants were unjustly enriched by the fees, premiums, and

membership fees collected from Plaintiff Carter.


      164. The Defendants’ concealed relationship among one another and their

agreeing to excessive economic arrangements, whereby MSGA’s members pay

more than the benefits received are worth, their participation in a marketing scheme,

whereby Carter received none of the protections of an individual medical policy and

none of the benefits of a group policy, their charging membership fees or dues for

which Carter received no substantive benefits or services, and their engaging in other

unfair and inequitable conduct against Carter, caused him to suffered damages as a

reasonably foreseeable result, including increased premiums, impairment of credit,

loss of the benefit of the bargain, loss of use of funds to pay medical expenses, debt
        Case 2:18-cv-00350-GMB Document 143 Filed 09/17/20 Page 45 of 45




charges, and payments made for insurance under the guise of membership fees

from which Carter received no substantive benefits.




        WHEREFORE, PREMISES CONSIDERED, Plaintiff Jeremy Carter

demands, on all counts enumerated herein and for all causes of action expressed

herein:

        I.    Compensatory and punitive damages against the Defendants in an

amount to be determined by the trier-of-fact, including interest, costs, and attorney

fees;

        II.   Any such other, further and different relief as is available to Plaintiff.



                                         Respectfully Submitted,

                                         s/ Trey J. Malbrough
                                         Trey J. Malbrough
                                         Bar Number: ASB-2898-R46M
                                         Attorney for Plaintiff Jeremy Carter
                                         The Malbrough Firm LLC
                                         Post Office Box 531383
                                         Birmingham, Alabama 35253
                                         T: (205) 701 - 0707
                                         F: (205) 820 - 0123
                                         E: trey@tmbfirm.com
